DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2021 has been entered.
 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1,2 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roth (US 2012/0074149) in view of Clatterbuck (US 2014/0014006).


    PNG
    media_image1.png
    550
    645
    media_image1.png
    Greyscale

Regarding claim 1: Roth discloses a  dining tray covering element (figure 2) comprising: a first portion (12, figure 2) configured to cover an upper surface of a dining tray (i.e. the interior of tray 30,see fig 3), the first portion extending in a length direction and a width direction; and a second portion (i.e. flaps 13 between fold lines 25/18 and 20/27; and flaps 15) which creates an outer edge along a perimeter of the first portion and which is configured to cover an outer edge and an upper edge of the tray (see figures 3 and 4), the second portion comprising third portions (i.e. portions on flaps 13 above fold lines 25 & 27, respectively) located at outer ends of the second portion in the length direction, respectively, the third portions being configured to protrude in the 
Roth, as applied above, does not disclose that the tab comprises an arcuate portion. Clatterbuck, however, discloses a similar sanitary cover (figs 1-3) for a tray.  The sanitary cover includes a tab portion (5, fig 1) comprising an arcuate portion (called out in above annotated figure).  Therefore, before the claimed invention was effectively 
With respect to the limitation that the tray is a dinning tray and that the tray covering element is a dinning tray covering element; the tray and covering element of Roth would be capable of being used for dinning, and thus reads on the limitations.  For example, a person, such as a TSA employee, could utilize the cover and tray to eat a sandwich from.  
Regarding claim 2: Roth discloses wherein the second portion includes bends or die-scores (i.e. score lines 18, 14, 20, 16, figs 2 & 3, ¶0021) configured to allow a component material of the tray covering element to be bent in order to smoothly adapt to the conformation of the tray.
	Regarding claim 4: Roth discloses that each third portion includes a protrusion (i.e. the portion of flaps 13 above score lines 26 and 28, respectively, fig 2) positioned so as to extend from the third portion so as to form a pair of handles so that the user can hold the tray via the handles of the tray covering element (see figure 4).
	Regarding claim 5: Roth discloses that the tray covering element may be made from a sheet of paper (¶0021) which is a material known to be recyclable. 
Regarding claim 6: Roth discloses that the tray covering element is capable of being stackable with other tray covering element (see figure 2, a user could stack multiple elements).  
	Regarding claim 7: Roth discloses that wherein the tray covering element is capable of functioning as a placemat (see figures 2, 3 and 4) which is configured to be customizable with advertisements (¶0025).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roth, as applied to claim 1 above, in view of Clarke (US 2,531,255).
Regarding claim 8: Roth discloses that the second portion extends so that the second portion covers the outer edge of the tray (see figures 2, 3 and 4).  Roth does not disclose that the second portion includes bellow folds.
Clarke, however, discloses a similar paper insert (fig 1) that includes a first portion (10, fig 2) and a second portion (12 and 21, fig 2) that may be expanded and wherein the second portion includes bellow folds (at lead line B, fig 2, col. 2 ll. 40-45).  Clarke teaches that the insert may be collapsed during shipment but erected when in use (col. 1 ll. 20-33).  Therefore, before the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Roth’s tray covering elements to include bellow folds on the second portion, as taught by Clarke (i.e. in the corners at the connection between the first portion and the second portion), because it would provide additional strength and robustness to the element while still permitting the element to be folded during shipping.  The bellow folds would also be desirable because they would eliminate the space between the flaps, which would .  
Response to Arguments
Applicant’s arguments filed 12/23/2021 have been fully considered but they are not persuasive because a new secondary reference has been used to teach the new limitations in claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2007/0138198 disclose a disposable cover with arcuate tabs 30 on its corners
10,696,454 discloses arcuate handles on a basket liner
3,666,604 discloses a placemat with a perimeter with arcuate portions


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON M ANDERSON whose telephone number is (571)272-4923. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON M ANDERSON/Primary Examiner, Art Unit 3733